            Case 1:17-cv-03392-VEC-SDA Document 180
                                                179 Filed 05/13/19 Page 1 of 3
                                                                             1


      DAVID A. JOFFE, ESQ.                                            ___________________________
      155 Christopher Columbus Drive, Jersey City, NJ 07302 • 516-695-7086 • davidajoffe@gmail.com

      May 13, 2019                                                       USDC SDNY
                                                                         DOCUMENT
      VIA ECF                                                            ELECTRONICALLY FILED
                                                                         DOC #:
      The Honorable Valerie E. Caproni                                   DATE FILED: 05/13/2019
      United States District Judge
      Thurgood Marshall United States Courthouse
      40 Foley Square, New York, New York 10007

      Re: Joffe v. King & Spalding, No. 17-cv-3392-VEC-SDA              MEMO ENDORSED
      Dear Judge Caproni:

      The undersigned is the plaintiff in the above-captioned action, proceeding pro se.

      As Your Honor may recall, on December 7, 2018, this Court held a conference to set the trial
      schedule for the instant case. (See Doc. No. 134.) At that conference, the Court initially set a trial
      date of April 15, 2019, but withdrew that date after the parties explained the nature of their then-
      planned motions to exclude certain expert testimony. Instead, the Court set a briefing schedule for
      the parties’ motions, and stated that trial would be expected to take place sometime in Summer
      2019. (See id. at 6-7.) Accordingly, the undersigned writes to update the Court regarding the
      parties’ availability for trial in Summer 2019, and to respectfully request a status conference.

      The undersigned is available for a trial commencing on any date throughout the months of August
      2019 and September 2019. Defendant King & Spalding’s position, as set forth in its counsel’s
      correspondence enclosed as Exhibit A, is that “there is no reason to provide the Court with the
      parties’ availability for trial ... at this time.”

      In addition, in light of the Court’s stated expectation of a trial date in Summer 2019, the
      undersigned respectfully requests a status conference in order to discuss scheduling and timelines
      in the instant case.

      Thank you for your consideration of the foregoing.

                                                                      Respectfully submitted,
For the reasons stated by defense counsel,
Plaintiff's motion is DENIED.
                                                                            /s/ David A. Joffe     e
                          Date: 05/13/2019                            David A. Joffe, Esq. (pro se)
SO ORDERED.
                                                                      155 Christopher Columbus Drive
                                                                      Jersey City, NJ 07302
                                                                      516-695-7086
                                                                      davidajoffe@gmail.com
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE                                          CC (via ECF): All counsel
                                                                      Enclosure
Case
 Case1:17-cv-03392-VEC-SDA
      1:17-cv-03392-VEC-SDA Document
                             Document179-1
                                      180 Filed
                                           Filed05/13/19
                                                 05/13/19 Page
                                                           Page21ofof32




                   EXHIBIT A
        Case
         Case1:17-cv-03392-VEC-SDA
              1:17-cv-03392-VEC-SDA Document
                                     Document179-1
                                              180 Filed
                                                   Filed05/13/19
                                                         05/13/19 Page
                                                                   Page32ofof32


                                       Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




                                                                                                                        Joseph Baumgarten
                                                                                                                        Member of the Firm
May 9, 2019                                                                                                             d 212.969.3002
                                                                                                                        f 212.969.2900
                                                                                                                        jbaumgarten@proskauer.com
                                                                                                                        www.proskauer.com
VIA EMAIL

David A. Joffe, Esq.
155 Christopher Columbus Drive
Jersey City, New Jersey 07302
Davidajoffe@gmail.com

                        Re:         David A. Joffe v. King & Spalding LLP
                                    17 Civ. 3392 (VEC)(SDA)

Dear David:

We write in response to your May 9, 2019 email, which attached a proposed draft letter to the
Court providing the parties’ availability for trial and requesting a status conference.

We believe that your proposed letter is premature. At the December 7, 2018 conference, Judge
Caproni said “I’m not going to set a trial date until I resolve the Daubert issue.” (Dec. 7, 2018
Transcript at 6:23-24.) As you know, the Court has not yet decided any of the five Daubert
motions currently pending and there is thus no reason to provide the Court with the parties’
availability for trial or request a status conference at this time.

When the Court asks the parties to confer and provide mutually convenient trial dates, we will of
course cooperate in responding as we did previously.


Very truly yours,

/s/ Joseph Baumgarten

Joseph Baumgarten




cc:          Pinchos Goldberg




      Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Newark | Paris | São Paulo | Washington, DC
